UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7538


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYREF MCNEAL, a/k/a Beans,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:05-cr-00050-IMK-JSK-1)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyref McNeal, Appellant Pro Se.        Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyref    McNeal     appeals        the    district    court’s      order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          United States v. McNeal, No. 1:05-cr-

00050-IMK-JSK-1 (N.D.W. Va. Nov. 8, 2011).                    We dispense with

oral   argument    because     the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2